Whereas it appears that the order made by the Chancellor in the above styled cause denying Petitioner's motion to vacate final decree and also to vacate order confirming sale was made without prejudice to the right of Petitioner to institute a new suit challenging the jurisdiction of the Court to enter such final decree and order confirming sale, the order entered in this Court on February 21, 1936, affirming the order of the Chancellor above *Page 28 
referred to shall also be deemed and held to be without prejudice to the Petitioner to file a new suit challenging the jurisdiction of the Court to enter the final decree and order complained of.
So ordered.
ELLIS, P.J., and TERRELL, and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.